PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
Probably getUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/762,024
Filing Date: 20 Jul 2015
Appellant(s): LEENHOUTS et al.



__________________
Michel L. Scarpati
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 19, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim  1-2, 4-5 8-12 and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2012/0171349 (DUCHATEAU) in view of WO2013/05694 (EGAN) and Baker, MAXIMIZING THE USE OF FOOD EMULSIFIERS, 1997 Food Science, KANSAS STATE UNIVERSITY accessed at http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.841.2927&rep=rep1&type=pdf (BAKER) .  
As to claims 1, 8-11 and 20-22, DUCHATEAU discloses a process to manufacture a water-in-oil emulsion, comprising 57.19 % oil, which falls within the claimed amount of oil of 10 to 85 wt. % of liquid oil.  A hardstock is present an amount of 9.31%, which falls within the claimed range of 0.5 to 50 wt. % of fat powder comprising hardstock fat (see Example 1).  The water phase can be 20 to 80%, which overlaps the claimed 10 to 85 wt. % of a water-phase.  The emulsion comprises an emulsifier that can be distilled monoglycerides, citric acid esters of monoglycerides, di-acetyl acetic acid esters of monoglycerides, lactic acid esters of monoglyceride, mono-diglycerides, polyglycerol esters of fatty acids, sorbitan esters of fatty acids or lecithin [0060].  Lecithin is used as an emulsifier.  While an example is not provided that uses both lecithin and a monoglyceride, it would have been obvious to one skilled in the art to modify DUCHATEAU use both, as DUCHATEAU teaches the use of both as emulsifiers.  
 Example 1 shows that monoglyceride emulsifier that 0.17 and 0.14 % can be used.  This falls within the claimed amount. “It is prima facie obvious to combine two compositions each of which is In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
DUCHATEAU is silent as to the mixing of ingredients and temperature of making the emulsion.
EGAN discloses a process for making emulsions. 
As to step 1 of claim 1, EGAN teaches at pg. 12, lines 14-19 that a fat is heated at least 50oC and up to 90oC. The fat/oil is heated at 45 to 75oC. This overlaps the claimed range of at least 50oC.  
Neither DUCHATEAU nor EGAN teach using a crystalized emulsifier in the form of monoglycerides wherein at least 23%, 50% or at least 50% of the particles have a diameter of at most 1 micrometer. 
BAKER teaches that crystallized monoglycerides and the particle size contribute to the stability of the emulsion. The overall droplets of the emulsion are in a range of 1 to 100umfor stability (see page 12).  These emulsifiers are named because they are stable in the alpha crystalline formation (see page 22). 
Thus, it would have been obvious to modify BAKER and EGAN and used a crystallized monoglyceride smaller than the claimed droplet size as this enhances the stability of the emulsion.
Furthermore, the size of the emulsifier is a result effective parameter. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As to step 2 of claim 1, EGAN teaches that a liquid fat is provided at temperature preferably lower than 10oC.   The temperature is chosen so that crystallization does not occur when the aqueous phase is introduced (pg. 13, lines 1-15).  Lecithin is a preferred emulsifier (pg. 14, lines 10-14).  
However, it would have been obvious to blend a smaller amount of lecithin and fat first to assure the lecithin is dispersed. It would have been obvious to one skilled in the art to dissolve nor more than 5% oil with at least 50% of the lecithin.  
The weight ratio of the fat to liquid oil can vary 1:100 to 50:100 (pg. 13, lines 22-30).  Thus, it would have been obvious to heat at least 5% of fat and provides at least 80% of a liquid oil  can 
As to step 3 of claim 1, EGAN teaches that the three phases (aqueous phase, structuring fat phase, and liquid oil phase) may be added as three separate streams to the mixing apparatus. Alternatively, the molten structuring fat is brought into contact with liquid oil prior to introduction into the mixer. The mixing of the two phases prior to introduction into the mixing apparatus can be done in line in a static mixing operation, or can be actively mixed in batch using any mixing device commonly known (pg. 15, lines 4-9). Example 1 on page 25 shows that additional ingredients are added in the aqueous phase or later (i.e., steps 2 or 3 of claims 1). 
It would have been obvious to use the method of EGAN with the ingredients of DUCHATEAU, as EGAN teaches that temperature of structuring fat, of liquid oil, and of aqueous phase when introduced into the mixing apparatus is important, as together they determine the crystallization rate of the structuring fat, when the warm structuring fat is brought into contact with the aqueous phase and the liquid oil in the mixing apparatus. If the temperature of one the phases is not correct, then the viscosity of the mixture inside the mixing apparatus may be too low or too high, because the amount of solid fat crystals may be too low or too high. The temperature of the phases may also influence the stability of the emulsion that is produced in the method of the invention. (pg. 13, lines 6-14).  
As to claim 2, DUCATEAU teaches that emulsifiers such as lecithin are added [0060].
Example 1 shows that am emulsifier that 0.17 and 0.14 % can be used.  This falls within the claimed amount of 0.01 to 3.0%.  It would have been obvious to add lecithin in this amount.
As to claims 4-5, DUCHATEAU teaches a monoglyceride emulsifier in an amount of 0.14 to 0.17% (see Table 1 on pg. 5).  This falls within the claimed amount of 0.01 to 3.0%. 
oC (pg. 13, lines 1-15).  In particular, EGAN teaches at pg. 12, lines 14-19 that a fat is heated at least 50oC and up to 90oC. These fall within or overlap the claimed ranges of step 1 for claims 12, 15-16 and 18-19. 
As to step 2, EGAN teaches that a liquid fat is provided at temperature preferably lower than 10oC.   The temperature is chosen so that crystallization does not occur when the aqueous phase is introduced (pg. 13, lines 1-15).  Lower than 10oC encompasses or overlaps the claimed ranges of step 2 (see claim 17 and portions of claims 18 and 19 referring to step 2).  It would have been obvious to vary this temperature as the temperature is chosen so that crystallization does not occur when the aqueous phase is introduced (pg. 13, lines 1-15).  
It would have been obvious to use the method of EGAN with the ingredients of DUCHATEAU, as EGAN teaches that temperature of structuring fat, of liquid oil, and of aqueous phase when introduced into the mixing apparatus is important, as together they determine the crystallization rate of the structuring fat, when the warm structuring fat is brought into contact with the aqueous phase and the liquid oil in the mixing apparatus. If the temperature of one the phases is not correct, then the viscosity of the mixture inside the mixing apparatus may be too low or too high, because the amount of solid fat crystals may be too low or too high. The temperature of the phases may also influence the stability of the emulsion that is produced in the method of the invention. (pg. 13, lines 6-14).  


Claim 3 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DUCHATEAU, EGAN and BAKER as applied to claims 1-2, 4-5, 8-12 and 15-19  above, and further in view of United States Patent No. 4,943,389 (WEETE).
DUCHATEAU, EGAN and BAKER are cited for the reasons noted above.
However, the references are silent as to the lecithin composition. 
WEETETE teaches that lecithin is well known, particularly as a surfactant and/or as an emulsifier. Lecithin is obtained from natural sources such as egg yolk, and plants such as soybean, maize, rapeseed, and the like where it is a by-product of vegetable oil refinement. The composition of commercial lecithin depends on the source, methods of preparation, and degree of purification, but in the most pure form it is comprised of mainly phosphatides. For example, granular soybean lecithin may contain principally phosphatidylcholine, phosphatidylethanolamine, phosphatidylinositol and the like.
It would have been obvious to provide the above references a lecithin with more than 30% phosphatidylcholine, as WEETE teaches that lecithin is predominately formed of this material.
Claims 6-7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DUCHATEAU, EGAN, BAKER as applied to claims 1-2, 4-5, 8-12 and 15-19  above, and further in view of United States Patent Application Publication No. 20120018535 (WUBBOLTS).
DUCHATEAU, EGAN and BAKER are cited for the reasons noted above.
However, the references are silent as to using a micronized fat powder in the claimed amounts.  WUBBOLDTS teaches a water-in-oil emulsion that used micronized fat powder in an amounts of 1-20% [0046].  
Thus, it would have been obvious to add micronized fat in the references above, as WUBBOLDTS teaches that that it helps structure the emulsion. 

NEW GROUNDS OF REJECTION
N/A
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  N/A.

(2) Response to Argument
The Prior Art Recognizes Particle Size As Factor In Emulsion Stability

The applicant argues that the present invention is based on the unexpected finding that emulsions exhibit an improved stability when the continuous fat phase of the emulsions has the claimed particle size.  In particular, the applicant argues that the prior art does not suggest that W/O emulsions may contain emulsifier particles comprising crystalized lecithin and/or monoglycerides with the size parameters required by claims 1, 21, or 22, or that such particles impart improved stability. 
	However, it is noted that in [0060] of DUCHATEAU that the emulsifier is preferably a water-in-oil emulsifier, preferably selected from the group comprising distilled monoglycerides, citric acid esters of monoglycerides, di-acetyl acetic acid esters of monoglycerides, lactic acid esters of monoglyceride, mono-diglycerides, polyglycerol esters of fatty acids, sorbitan esters of fatty acids or lecithin.
EGAN further teaches the need to use emulsifiers at page 14, lines 5-10, wherein it is taught that relatively high emulsifier content may lead to the ability to produce low fat or very low fat water-in-oil emulsions, although a relatively high emulsifier content is not necessary to produce low-fat water-in-oil emulsions. Preferably the emulsifier comprises one or more of emulsifiers chosen from the group consisting of saturated monoglycerides, unsaturated monoglycerides, and sugar-fatty acid esters (also known as the ‘Spans’, e.g. sorbitan monostearate).

BAKER is only cited to show that the particle size and using a crystallized lecithin (i.e., although it is noted that the breadth of the claims only require crystallized lecithin, monoglycerides or a combination thereof) would have been obvious. 
In this regard, BAKER teaches that crystallized monoglycerides and the particle size contribute to the stability of the emulsion. The overall droplets of the emulsion are in a range of 1 to 100um for stability (see page 12).  These emulsifiers are named because they are stable in the alpha crystalline formation (see page 22). 
The applicant argues that these teachings of Baker are taken out of context and the applicant would view these are separate or disparate teachings.  In particular, the applicant argues that BAKER only teaches that the dispersed phase has a particle size and would not consider that in conjunction with the teaching of using crystallized emulsifiers.  The Examiner respectfully disagrees. 
However, the teachings of BAKER are directed to maximizing the use of food emulsifiers. Moreover, for one skilled in the art to treat the teachings of the particle size of the dispersed phase from any discussion of the type of emulsifier used dismisses the basic interaction and mechanisms of how an emulsifier works. 
Indeed, in response to applicant’s argument, it is noted that BAKER also teaches on page 10 that the emulsifier will form an interface with the two phases of the emulsion.  Figure 1.7 on page 11 shows the following:

    PNG
    media_image2.png
    403
    553
    media_image2.png
    Greyscale

In view of Baker’s teaching that an emulsifier actually works by interacting with dispersed phase and the need to keep the dispersed phase small, one skilled in the art would not have dismissed the size of the emulsifier as being irrelevant. Indeed, it would have been obvious to one skilled in the art to also limit the size of the emulsifier. 
The applicant also argues that the specification explains at page 14, line 27 to page 17, line 13 that the emulsifier particles are added to the oil continuous phase at step 3, prior to the mixing process (step 4) which disperses the water phase in the oil phase, generating the water-in-oil emulsion;  that the emulsifier particles are not the dispersed phase in this emulsion; and that the specification describes and provides separate size parameters for the water droplets (dispersed phase) in emulsions.
However, at page 16, lines 5-8 of applicant’s specification, it is noted that in step “4” all of the ingredients are mixed. Thus, the water phase is present prior to step “4”. However, the claims do not limit when or where in the process the water phrase is created.  Moreover, at col. 15, lines 18-20, the applicant’s specification indicates that the emulsifier particles need not be excessively small and preferably at least 50 % of the 20 total volume of said particles is derived from particles having a diameter of at least 0.05 micrometer and even more preferably at least 0.18 micrometer.  Thus, the emulsifier particles are taught to be smaller than the overall particle.  


Claim 1 Is Not Commensurate in Scope With The Alleged Unexpected Results
	The applicant argues that claim 1 is commensurate in scope with the inventive methods of the present application.  In support of this position the applicant cites to

    PNG
    media_image3.png
    365
    671
    media_image3.png
    Greyscale

 
However, the claims fail to be commensurate in scope for at least the following reasons: 
i) Examples 3 and 4 are restricted to  Dimodan RT, Dimodan HP and Bolec ZT were made by dissolving the emulsifiers in 2.5 wt. % of liquid oil (based on the total amount of liquid oil) by heating the mixture to about 70oCelsius.  This reflects 100% of the emulsifier components being added at once.  The claims only require that at least 50% of dissolved lecithin be added (see step 1) and the dissolved lecithin is formed on a solution separate from the oil-continuous phase (see step 2).    
ii) A claimed particle range is not provided. The applicant argues that W/O emulsions produced according to the present methods, which include a substantial volume of emulsifier particles having a 
iii) There is no criticality established as to why “at least 23%” is even significant. Rather, the applicant only points to Tables 3 and 4 wherein the minimum amount of particles having a diameter of at most 1 micrometer is 33%. 
iv) All of the examples require a fat phase ranging from 30-35% and a water phase ranging from 65-70% (see Table 1 below).  This very narrow range for the fat phase and water phase and the breadth of the claims (i.e., claim 1 recites 10 to 85 wt. % of liquid oil AND 0.5 to 50 wt% of a fat powder comprising hardstock; water phase of 10-85% of composition) and wherein the steps of the claims do not even address adding the water phase.  

    PNG
    media_image4.png
    745
    634
    media_image4.png
    Greyscale


Claim 21 Still Fails To Be Commensurate In Scope With Alleged Unexpected Results
The applicant argues that claim 21 additionally recites that at least 32% of the total volume of the emulsifier particles.  While this does bring the claims closer to the 33 and 34% found in Examples 3 and 4. It does not address any of the other deficiencies. (e.g., limited types and amounts of emulsifiers tested yet broadly claimed, no range of particle size claimed, results not supporting lower and upper 

Claim 22 Still Fails To Be Commensurate In Scope With Alleged Unexpected Results
Claim 22 establishes a requirement as to the minimum particle size, requiring that at least 50 % of the total volume of said emulsifier particles comprise particles having a diameter of at least 0.18 micrometers. However, similar to claim 21, this does not address any of the other deficiencies (e.g., limited types and amounts of emulsifiers tested yet broadly claimed, no range of particle size claimed, results not supporting lower and upper ranges of amount fo oil present relative to that claimed, etc…). It also raises the issue as to whether the smaller particles in amounts greater and 33 and 34% exhibit the same effect. 


The Issue Is Not Inherency But Rather That The Prior Art Recognizes Particle Size As Critical To Emulsion Stability
	The applicant argues that there is no basis for concluding that methods which produce such particles are inherently taught by the asserted prior art.  However, the issues is not whether Baker inherently teaches the particle size as claimed. Rather, it is has been established that Baker teaches that particle size is critical to emulsion stability. It would have been obvious to one skilled in art to limit the particle size. it is a fundamental principle of U.S. patent law that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Consequently, modifications to readily optimized parameters such as temperatures and concentrations disclosed in the prior art will generally not be patentable under Section 103. Aller, 220 F.2d at 456. Furthermore, a presumption of 
	While it is true that one can a prima facie case of by showing unexpected results, applicant fails to provide a sufficient amount of data. There is a significant gap that exists between the scope of the claims and the data set forth in the specification.  The applicant fails to provide a clear nexus between what is reflected in the claim and that supported by the specification. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Philip DuBois
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791     
                                                                                                                                                                                                   /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.